75 So. 3d 363 (2011)
V.B., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-2621.
District Court of Appeal of Florida, First District.
November 22, 2011.
Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant correctly asserts, and the state properly concedes, the trial court erred in ordering restitution based upon hearsay evidence that was improperly admitted *364 at the restitution hearing over appellant's objection. Butler v. State, 970 So. 2d 919 (Fla.1st DCA 2007); Forlano v. State, 964 So. 2d 246 (Fla.1st DCA 2007); I.M. v. State, 958 So. 2d 1014 (Fla.1st DCA 2007); Herrington v. State, 823 So. 2d 286 (Fla.1st DCA 2002). Accordingly, we reverse the trial court's restitution determination and remand for a new restitution hearing. Forlano, 964 So.2d at 246; Herrington, 823 So.2d at 286-87.
REVERSED and REMANDED.
WETHERELL, MARSTILLER, and SWANSON, JJ., concur.